The plaintiff in error, Will Ervin, was indicted for the murder of one John Davis, and convicted of manslaughter in the first degree, and sentenced to serve a term of 15 years in the penitentiary. An appeal was perfected by filing in this court May 8, 1918, a petition in error with case-made.
Motion to abate by reason of the death of the plaintiff in error is made, and showing that one T.O. Davis has been informed against in the district court of Pittsburg county for the murder of Will Ervin, plaintiff in error. In a criminal action, the purpose of the proceedings being to punish the defendant in person, the action must necessarily abate upon his death.
It is therefore considered and adjudged that the proceedings in the above-entitled cause, and especially under the judgment therein rendered, have abated, and that the *Page 312 
district court of Pittsburg county enter its appropriate order to that effect.
ARMSTRONG and MATSON, JJ., concur.